        Case 1:19-cv-11555-AKH Document 30 Filed 06/26/20 Page 1 of 1

                                                                     1

                                                                         :r,t-\{""'i ,.., :r·",          i
                                                                         ' L,/~. I\...~ \_, : ·.· ! l •, t

                                                                         : _:i···.·1.'.!-_7(
                                                                                         -._ ___7"I''.-\'····,,--,__ j'•_'._',',,,,,
                                                                                                    r         "        '~        ~     ,
                                                                                                                                           l"'
                                                                                                                                           f \ '.
                                                                                                                                                    ,,
                                                                                                                                                    ~   l   i"'
                                                                                                                                                            I •, '. , '
UNITED STATES DISTRICT COURT
                                                                         !   't)( l''        c•.
SOUTHERN DISTRICT OF NEW YORK                                            :    _,     ''--    tr.


------------------------------------------------------------X            'U.-\TE l 1:
GORDON SPRINGS,

                                   Plaintiff,
                 -against-                                                           19      CIVIL 11555 (AKH)

                                                                                                JUDGMENT
THE CITY OF NEW YORK, THE CITY OF NEW
YORK FIRE DEPARTMENT, FIRE
COMMISSIONER DANIEL A. NIGRO, in his
Official and individual capacities, CAPTAIN
VINCENT DISTEFANO, and FIREFIGHTER
RICHARD DAVI,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated June 26, 2020, the FAC is dismissed with prejudice.

That Springs had a chance to amend and failed to correct the deficiencies of his initial complaint

makes clear that allowing repleading is not a wise option; accordingly, this case is closed.

Dated: New York, New York

          June 26, 2020


                                                                                   RUBY J. KRAJICK

                                                                                       Clerk of Court
                                                               BY:
